Citation Nr: 0100224	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  96-29 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than March 16, 1999, 
for the assignment of a 20 percent rating for a service-
connected ventral hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1954.

This appeal arises from a June 1999 decision of the 
Nashville, Tennessee, Regional Office (RO) that awarded a 20 
percent rating for the veteran's service-connected ventral 
hernia, effective March 16, 1999, the date of a Department of 
Veterans Affairs (VA) examination.

The Board of Veterans' Appeals (Board) notes that the veteran 
filed an "appeal status election" in June 1999, in which he 
stated that he was "satisfied with the 20%, but not the 
date," and indicating that he would "appeal the time of 
effective date."  In October 2000, the veteran's 
representative noted that the veteran was satisfied with the 
disability rating level, but that he had been seeking an 
earlier effective date for that disability level.  Therefore, 
the only issue on appeal at the present time is the effective 
date of the award of a 20 percent rating for a service-
connected ventral hernia.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran underwent ventral hernia repair in November 
1994.

3.  The veteran filed a claim seeking an increased rating for 
postgastrectomy syndrome in August 1994, and service 
connection for a ventral hernia was established effective 
July 27, 1994. 

4.  On VA examination in March 1999, the veteran was found to 
have a well healed ventral hernia scar, and his hernia was 
well reducible, well supported, potentially reparable with 
surgery, and with strong surrounding musculature.




CONCLUSION OF LAW

An effective date earlier than March 16, 1999, for the 
assignment of a 20 percent rating for service-connected 
ventral hernia, is not warranted.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, § 4 (2000) (to be codified at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.400, 4.115, Diagnostic Code 
(DC) 7339 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In essence, the veteran is contending that the effective date 
of March 16, 1999, for the assignment of a 20 percent rating 
for ventral hernia is incorrect. 

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 1999) and 
38 C.F.R. § 3.400 (2000).  Unless specifically provided 
otherwise, the effective date of an award of service 
connection based on an original claim or a claim reopened 
after final adjudication "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991 & Supp. 1999).  See also 38 C.F.R. § 3.400.

First, the Board reviews the procedural history of the 
veteran's claim.  

The veteran filed a claim seeking service connection for 
August 1994.  (The veteran's claim was dated on July 27, 
1994, but it was received by the RO on August 8, 1994.)  
Specifically, the veteran sought an increase in his service-
connected postgastrectomy syndrome.  He reiterated his claim 
for an increased rating in November 1994; at that time, he 
indicated that he would be undergoing stomach surgery at the 
end of November 1994.  In a letter dated November 30, 1994 
(and received by the RO on December 5, 1994), the veteran 
indicated that he was seeking service connection for ulcers 
and a temporary 100 percent service connected rating due to 
hospitalization for November 1994 ulcer surgery.  The veteran 
reprised his claim for an increased rating (and for a 
temporary total convalescent rating) in a December 1994 
letter that the RO received in early January 1995.  In a 
January 1995 rating decision, the veteran was awarded service 
connection for ventral hernia as secondary to his previously 
service-connected gastrectomy.  The veteran was also awarded 
a temporary total convalescence award until February 1, 1995.  
See 38 C.F.R. § 4.30 (2000).  Effective February 1, 1995, the 
disability rating assigned to the service-connected ventral 
hernia was zero percent (i.e., noncompensable).  

In February 1995, the veteran sought an extension of the 
temporary total convalescence rating.  In September 1995, the 
RO denied an extension of the temporary total convalescence 
rating.  The veteran disagreed with that rating in November 
1995, and he also sought an increase in the disability 
evaluation from 20 percent to 30 percent.  The RO issued a 
statement of the case in June 1996; the issues addressed 
therein were the duration of the temporary total convalescent 
rating and the noncompensable disability rating that was in 
effect at that time.  The veteran's substantive appeal, filed 
in early July 1996, referred to both issues (the temporary 
total convalescent rating and the subsequent disability 
rating assigned to his service-connected disability).  In a 
July 1996 rating decision, the RO found that the January 1995 
rating decision had been clearly and unmistakably erroneous, 
and the RO then extended the temporary total convalescence 
evaluation until March 1, 1995.  

Subsequently, in a June 1999 rating decision, the RO awarded 
a 20 percent rating for the veteran's service-connected 
ventral hernia, effective March 16, 1999, the date of a VA 
examination.

The veteran's VA medical treatment records have been 
obtained.  In July 1994, at a VA outpatient facility, the 
veteran was found to have a mass on the lower lateral aspect 
of an old abdominal incision.  The veteran already had a 
history of subtotal gastrectomy and duodenal ulcer residuals.  
In November 1994, the veteran underwent incisional ventral 
hernia repair.  At that time, physical examination revealed a 
soft, nontender abdomen with bowel sounds present in all four 
quadrants.  Herniation was noted in the right upper quadrant, 
just right of the midline, upper quadrant incision.  He 
tolerated the procedure well, and during the admission, his 
wound was healing well without infection.  Following November 
1994 ventral hernia repair surgery, treatment records reflect 
that the veteran's wound was healing well.  

In September 1996, the veteran reported nausea after eating 
for the previous month as well as diarrhea.  He had a history 
of stomach surgery in 1976.  

The veteran underwent a VA stomach examination in September 
1997.  He complained of getting cramps when he ate, with 
severe pain for approximately 20 to 30 minutes.  When lying 
down at night, his stomach contents would come up into his 
mouth, nose, and throat.  He reported having vomiting on a 
daily basis.  It was not certain if he experienced hematesis, 
but he did have melena.  The area of the pain was in the mid 
epigastrium.  The diagnosis was chronic peptic distress 
syndrome and prominent symptoms of gastroesophageal reflux, 
with or without disease.  He had a history of gastric 
surgery, and the status of the incisional hernia was stable.  

Barium radioscopy of the upper gastrointestinal and small 
bowel areas was performed in late September 1997.  The 
esophagus, stomach, and adjacent loops of the bowel, the 
jejunum, and the ileum revealed no delay in or obstruction to 
the free flow of contrast material throughout.  A hiatal 
hernia was noted, and gastroesophageal reflux was seen 
therein.  No changes of esophagitis were present.  The 
impression was a hiatal hernia with demonstrable reflux, 
status post subtotal gastrectomy with Billroth II anastomosis 
resulting; and an otherwise negative upper gastrointestinal 
series and small bowel follow through.  

The veteran underwent a VA digestive conditions and 
miscellaneous examination on March 16, 1999.  At that time, 
the medical history included a revision of a ventral hernia 
performed at a VA medical facility two to three years 
earlier.  On physical examination, the veteran had midline 
ventral scars that ran from the tip of the xiphoid to the 
umbilicus, approximately nine centimeters in length.  The 
scar was well healed and nonretracted.  However, when the 
veteran was asked to flex as in doing a sit-up, there was a 
bulging ventral hernia six and a half by approximately three 
centimeters.  The examining VA physician stated that the 
ventral hernia was well reducible, was well supported, and 
may possibly be fixed with surgery.  The musculature in and 
about the hernia was very strong.  

In March 1999, the veteran also underwent a VA stomach, 
duodenum, and peritoneal adhesions examination.  On occasion, 
he reportedly had some nausea and rare vomiting associated 
with gastroesophageal reflux disease.  He had a previous 
history of subtotal gastrectomy, remote.  He did not have 
pain in his stomach, but occasionally, spicy foods 
precipitated gastroesophageal reflux disease attacks.  The 
diagnosis was gastroesophageal reflux disease secondary to 
subtotal gastrectomy, remote.  A request was made for 
endoscopy, but upon further consultation, two VA physicians 
concluded that evaluation by gastroscopy was not warranted 
for simple gastroesophageal reflux disease associated and 
expected with the subtotal gastrectomy.  

The procedural history of the veteran's claim, as outlined 
above, indicates that the veteran has been pursuing an 
increased rating for "ulcers" since August 1994 (when his 
claim was first filed with the RO).  Service connection for a 
ventral hernia was initially awarded on the basis of the 
veteran's claim for an increased rating for ulcers and the 
subsequent information regarding the November 1994 hernia 
repair.  Therefore, the Board recognizes that the earliest 
possible effective date for the disability rating assigned to 
the veteran's ventral hernia is August 8, 1994.  The 
question, however, remains whether this date or a different 
date is the appropriate effective date.

As noted above, the effective date of an award of service 
connection based on an original claim "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  To fix the 
effective date "in accordance with the facts found," the 
Board must review the evidence, as described above, in light 
of the regulatory criteria for evaluating ventral hernias.

At all times during the pendency of the veteran's claim and 
appeal, his service-connected postoperative ventral hernia 
has been evaluated under VA's Schedule for Rating 
Disabilities based on the criteria set forth in 38 C.F.R. 
§ 4.115, Diagnostic Code 7339 (2000).  A zero percent rating 
is warranted for a postoperative ventral hernia where the 
postoperative wounds are healed, with no disability and where 
a belt is not indicated.  A 20 percent rating is warranted 
where a postoperative ventral hernia is small and not well 
supported by a belt under ordinary conditions or where there 
is a healed ventral hernia or postoperative wounds with 
weakening of the abdominal wall and indication for a 
supporting belt.  

The Board initially notes that the veteran already is in 
receipt of a disability compensation award on the basis of a 
service-connected duodenal ulcer, status post subtotal 
gastrectomy with secondary gastroesophageal reflux disease.  
That condition has been evaluated as being 20 percent 
disabling.  Indeed, the veteran has been treated over the 
last few years for various symptoms attributable to 
gastroesophageal reflux disease, for which service connection 
is in effect secondary to service connection for duodenal 
ulcer and subtotal gastrectomy.  Therefore, the Board will 
limit its review of the veteran's claim to symptoms that are 
attributable to the ventral hernia. 

The veteran's claims folder includes various treatment 
records describing various symptoms, such as nausea, and 
diagnoses, such as a hiatal hernia and gastroesophageal 
reflux disease.  However, the earliest clinical assessment of 
the severity of the ventral hernia appeared in March 1999 
when the veteran underwent a VA digestive conditions and 
miscellaneous examination.  The examining VA physician 
evaluated the ventral hernia and its residuals, noting that 
the scar was well healed and nonretracted; the physician also 
remarked that the ventral hernia was well reducible, was well 
supported, and may possibly be fixed with surgery.  Finally, 
the musculature in and about the hernia was described as 
being very strong.  This is the first assessment in the 
record that can be used to assess the veteran's ventral 
hernia as warranting a 20 percent rating under the criteria 
set forth in DC 7339.  

While the veteran points to the date of filing of his claim 
as the proper effective date for the award of a 20 percent 
disability rating for his ventral hernia, the Board 
reiterates that the pertinent statutory and regulatory 
provisions direct that an effective date be assigned "in 
accordance with the facts found."  In this case, the "facts 
found" arise from the March 16, 1999, VA examination report.  
Therefore, an earlier effective date is not warranted for the 
assignment of a 20 percent rating for the veteran's service-
connected ventral hernia.


ORDER

A claim for an effective date earlier than March 16, 1999, 
for the assignment of a 20 percent rating for the veteran's 
service-connected ventral hernia is denied.


		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals


 

